DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed September 11, 2020. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Zhou et al, US 2020/0286386, in view of Tonguz et al. US 2017/0110011, hereinafter referred to as Zhou and Tonguz, respectively.

Regarding claim 1, Zhou discloses a communication device, comprising: 
a communication unit configured to receive first path information from a first vehicle and to receive second path information from a second vehicle (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according to received instructions”); and a processor configured to: 
the first and second vehicles entering a predetermined area based on the first and second path information (See at least fig 1, ¶ 52 “A merging area is a T junction. As shown in FIG. 2, a vehicle on a lane 1 and a vehicle on a lane 2 merge into a lane 3 through the T junction. For example, a vehicle B, a vehicle C, and a vehicle D all are about to merge into the lane 3”), (See at least fig 1, ¶ 54 “the travel information includes travel statuses, locations, travel speeds, travel intentions, and the like of the traffic participants”), (See at least ¶ 76 “The merging area is a junction area in which at least two lanes merge into one lane. A size of the merging area may be preset by a traffic control unit or determined by a traffic control unit according to a map, and this is not limited in this application. For example, the merging area is any one of the areas shown in FIG. 2 to FIG. 5.”), and 
transmit, through the communication unit, a message for controlling at least one of the first vehicle or the second vehicle to allow the first and second vehicles to enter the predetermined area at different time points (See at least ¶ 79 “The merging priority may represent a sequence in which a vehicle in a merging area passes a merging junction. For example, if a merging priority of a vehicle A is higher than a passing priority of a vehicle B, the vehicle A takes priority to pass the merging junction”), (See at least ¶ 90 “When the traffic control unit receives the merge request from the first vehicle or determines that the first vehicle enters a merging area, obtain a merging priority of each vehicle in the merging area”), (See at least ¶ 114 “the traffic control unit determines a merging priority of each vehicle in a merging area, and then controls a vehicle with a highest merging priority to merge and controls another vehicle to stop or to slow down.”).
Zhou fails to explicitly disclose determine a possibility of the first and second vehicles entering a predetermined area and based on the possibility being greater than a reference.
However, Tonguz teaches determine a possibility of the first and second vehicles entering a predetermined area and based on the possibility being greater than a reference (See at least ¶ 67, “an intersection-based communication device/sensor can inform a DTC system by providing traffic-related information or by providing recommended route information, as supplied by a central coordinator. For example, either through communication methods described above (including beaconing and Geocasting, among others), or through information collected directly using techniques well known to those skilled in the art, an intersection-based communication device/sensor can gauge the degree of proximate congestion. An”), (The examiner notes that is known and conventional to determine a possibility of the first and second vehicles entering a predetermined area. Further, it would be obvious for a person of ordinary skill in the art to use the known and described techniques in the prior art to determine this possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou and include determine a possibility of the first and second vehicles entering a predetermined area and based on the possibility being greater than a reference as taught by Tonguz because it would certain vehicles to have higher priority than other vehicles in having the right of way at intersections (Tonguz ¶ 46).

Regarding claim 2, Zhou discloses the device of claim 1, wherein the processor is configured to control the communication unit to transmit at least a portion of the first path information to the second vehicle (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according
to received instructions.”), (See at least fig 1, ¶ 59 “A data transceiver module is configured to support communication between the transportation control unit and another device”), (See at least fig 1, ¶ 60 “The vehicle in the system may receive the instruction delivered by the transportation control unit, and perform driving according to the received instruction, or generate a control parameter based on the received instruction and information collected by the vehicle, and perform driving according to the control parameter.”).

Regarding claim 3, Zhou discloses the device of claim 2, wherein the processor is configured to: determine a first portion of the first path information that satisfies a reference condition; and transmit, to the second vehicle, a second portion of the first path information that does not include the first portion of the first path information (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according to received instructions.”), (See at least fig 1, ¶ 59 “A data transceiver module is configured to support communication between the transportation control unit and another device”), (See at least fig 1, ¶ 60 “The vehicle in the system may receive the instruction delivered by the transportation control unit, and perform driving according to the received instruction, or generate a control parameter based on the received instruction and information collected by the vehicle, and perform driving according to the control parameter.”).

Regarding claim 4, Zhou discloses the device of claim 3, wherein the first portion of the first path information includes at least one of vehicle information corresponding to the first vehicle or personal information corresponding to a passenger in the first vehicle (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according to received instructions.”), (See at least fig 1, ¶ 59 “A data transceiver module is configured to support communication between the transportation control unit and another device”), (See at least fig 1, ¶ 60 “The vehicle in the system may receive the instruction delivered by the transportation control unit, and perform driving according to the received instruction, or generate a control parameter based on the received instruction and information collected by the vehicle, and perform driving according to the control parameter.”).

Regarding claim 5, Zhou discloses the device of claim 1, wherein the processor is configured to: select one of the first vehicle or the second vehicle based on the first and second path information; and transmit the message to the selected one of the first vehicle or the second vehicle (See at least fig 1, ¶ 93 “If the traffic control unit determines that there is in the merging area a second vehicle whose merging priority is higher than the merging priority of the first vehicle, determine a first instruction, where the first instruction is used to control the first vehicle to slow down or to stop such that the second vehicle takes priority to merge”), (See at least fig 1, ¶ 126 “in step 903, if there is a vehicle B that is merging ahead of the vehicle C, the traffic control unit may predict travel tracks of the vehicle C and the vehicle B, determine a possibility of collision between the vehicle C and the vehicle B and a geographical location and time at which collision possibly occurs, and generate the first instruction based on the information. The first instruction may include information such as a travel speed and a travel direction of the vehicle C.”), (See at least fig 1, ¶ 131 “Step 906. The traffic control unit sends a second instruction to the vehicle C, where the second instruction is used to control the vehicle C to merge. Correspondingly, the vehicle C receives the second instruction”).

Regarding claim 6, Zhou discloses the device of claim 1, wherein the processor is configured to: select one of the first vehicle or the second vehicle that is capable of at least one of accelerating, decelerating, or changing a traveling direction without driver intervention; and transmit the message to the selected one of the first vehicle or the second vehicle (See at least fig 1, ¶ 6 “the first instruction is used to control the first vehicle to slow down or to stop such
that the second vehicle takes priority to merge”), (See at least fig 1, ¶ 7 “a traffic control unit
determines the merging priority of each vehicle in the merging area, and then controls a vehicle with a highest merging priority to merge and controls another vehicle to stop or to slow down”), (See at least fig 1, ¶ 138 “if a travel speed in the traffic control parameter is higher than a travel speed in the second instruction, the traffic control unit may adjust a passing policy of the vehicle D, for example, resending one third instruction to the vehicle D to control the vehicle D to speed up”).

Regarding claim 7, Zhou discloses the device of claim 5, wherein the processor is configured to: select one of the first vehicle or the second vehicle that travels at a speed slower than a speed of the other of the first vehicle or the second vehicle (See at least fig 1, ¶ 6 “the first instruction is used to control the first vehicle to slow down or to stop such that the second vehicle takes priority to merge”), (See at least fig 1, ¶ 7 “a traffic control unit determines the merging priority of each vehicle in the merging area, and then controls a vehicle with a highest merging priority to merge and controls another vehicle to stop or to slow down”), (See at least fig 1, ¶ 138 “if a travel speed in the traffic control parameter is higher than a travel speed in the second instruction, the traffic control unit may adjust a passing policy of the vehicle D, for example, resending one third instruction to the vehicle D to control the vehicle D to speed up”).

Regarding claim 8, Zhou discloses the device of claim 5, wherein the processor is configured to: select one of the first vehicle or the second vehicle that has a communications service quality greater than a communications service quality of the other of the first vehicle or the second vehicle (See at least fig 1, ¶ 159 “Some or all of the units may be selected based on actual
requirements to achieve the objectives of the solutions of the embodiments”), (The examiner notes that it would have been an obvious matter of design choice to select one of the first vehicle or the second vehicle that has a communications service quality greater than a communications service quality of the other of the first vehicle or the second vehicle, since applicant has not disclose that having a better communication quality solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with lower communication service quality).

Regarding claim 9, Zhou discloses the device of claim 1, wherein the processor is configured to: generate third path information based on the first and second path information to allow the first and second vehicles to enter the predetermined area at the different time points (See at least fig 1, ¶ 115 “the traffic control unit can obtain travel information of vehicles in real time, and then can accurately determine a passing sequence of each vehicle in a merging area. Therefore, the first vehicle may provide a notification to the traffic control unit after having mergeds”), (See at least fig 1, ¶ 126 “in step 903, if there is a vehicle B that is merging ahead of the vehicle C, the traffic control unit may predict travel tracks of the vehicle C and the vehicle B, determine a possibility of collision between the vehicle C and the vehicle B and a geographical location and time at which collision possibly occurs, and generate the first instruction based on the information. The first instruction may include information such as a travel speed and a travel direction of the vehicle C.”), (The examiner notes that collision avoidance and/or mitigation is conventional and known in the art so it would be obvious to generate multiple paths of entrance depending on the type of road intersection).

Regarding claim 10, Zhou discloses the device of claim 9, wherein the processor is configured to: transmit the third path information to the one of the first vehicle or the second vehicle, the third path information comprising dynamic information for guiding the other of the first vehicle or the second vehicle (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according to received instructions”), (See at least fig 1, ¶ 124 “The real-time traffic
status information may be in a form of a dynamic traffic status map, and the dynamic traffic status map includes information about a traffic signal light, a location of each vehicle, and travel information of each vehicle in the merging area.”).

Regarding claim 11, Zhou discloses the device of claim 1, wherein the predetermined area includes a lane corresponding to an intersection of a plurality of lanes (See at least fig 1, ¶ 72 “There are two parallel lanes in a merging area, and a vehicle on one of the lanes needs to
merge into the other lane due to an obstacle, or the like. As shown in FIG. 4, a lane 1 and a lane 2 are parallel lanes, and a vehicle on the lane 1 needs to merge into the lane 2 due to
an obstacle on the lane 1, or the like”), (See at least fig 1, ¶ 76 “The merging area is a junction area in which at least two lanes merge into one lane. A size of the merging area may be preset by a traffic control unit or determined by a traffic control unit according to a map, and this is not limited in this application”).

Regarding claim 12, Zhou discloses the device of claim 1, wherein the predetermined area includes a road without a centerline (See at least fig 4, The examiner notes that it would have been an obvious matter of design choice to include a road without a centerline, since applicant has not disclose that not having a center line solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without a centerline).

Regarding claim 13, Zhou discloses the device of claim 1, wherein the message includes a speed control command for changing a speed of the at least one of the first vehicle or the second vehicle (See at least fig 1, ¶ 6 “the first instruction is used to control the first vehicle to slow down or to stop such that the second vehicle takes priority to merge”), (See at least fig 1, ¶ 7 “a traffic control unit determines the merging priority of each vehicle in the merging area, and then controls a vehicle with a highest merging priority to merge and controls another vehicle to stop or to slow down”), (See at least fig 1, ¶ 138 “if a travel speed in the traffic control parameter is higher than a travel speed in the second instruction, the traffic control unit may adjust a passing policy of the vehicle D, for example, resending one third instruction to the vehicle D to control the vehicle D to speed up”).

Regarding claim 14, Zhou discloses a control method comprising: 
receiving first path information from a first vehicle (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according to received instructions”) ; 
receiving second path information from a second vehicle (See at least fig 1, ¶ 115 “the traffic control unit can obtain travel information of vehicles in real time, and then can accurately determine a passing sequence of each vehicle in a merging area. Therefore, the first vehicle may provide a notification to the traffic control unit after having merged”); 
the first and second vehicles entering a predetermined area based on the first and second path information (See at least fig 1, ¶ 52 “A merging area is a T junction. As shown in FIG. 2, a vehicle on a lane 1 and a vehicle on a lane 2 merge into a lane 3 through the T junction. For example, a vehicle B, a vehicle C, and a vehicle D all are about to merge into the lane 3”), (See at least fig 1, ¶ 54 “the travel information includes travel statuses, locations, travel speeds, travel intentions, and the like of the traffic participants”), (See at least ¶ 76 “The merging area is a junction area in which at least two lanes merge into one lane. A size of the merging area may be preset by a traffic control unit or determined by a traffic control unit according to a map, and this is not limited in this application. For example, the merging area is any one of the areas shown in FIG. 2 to FIG. 5.”); and 
transmitting a message for controlling at least one of the first vehicle or the second vehicle to allow the first and second vehicles to enter the predetermined area at different time points (See at least ¶ 79 “The merging priority may represent a sequence in which a vehicle in a merging area passes a merging junction. For example, if a merging priority of a vehicle A is higher than a passing priority of a vehicle B, the vehicle A takes priority to pass the merging junction”), (See at least ¶ 90 “When the traffic control unit receives the merge request from the first vehicle or determines that the first vehicle enters a merging area, obtain a merging priority of each vehicle in the merging area”), (See at least ¶ 114 “the traffic control unit determines a merging priority of each vehicle in a merging area, and then controls a vehicle with a highest merging priority to merge and controls another vehicle to stop or to slow down.”).
Zhou fails to explicitly disclose determining a possibility of the first and second vehicles entering a predetermined area and based on the possibility being greater than a reference.
However, Tonguz teaches determining a possibility of the first and second vehicles entering a predetermined area and based on the possibility being greater than a reference (See at least ¶ 67, “an intersection-based communication device/sensor can inform a DTC system by providing traffic-related information or by providing recommended route information, as supplied by a central coordinator. For example, either through communication methods described above (including beaconing and Geocasting, among others), or through information collected directly using techniques well known to those skilled in the art, an intersection-based communication device/sensor can gauge the degree of proximate congestion. An”), (The examiner notes that is known and conventional to determine a possibility of the first and second vehicles entering a predetermined area. Further, it would be obvious for a person of ordinary skill in the art to use the known and described techniques in the prior art to determine this possibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhou and include determining a possibility of the first and second vehicles entering a predetermined area and based on the possibility being greater than a reference as taught by Tonguz because it would certain vehicles to have higher priority than other vehicles in having the right of way at intersections (Tonguz ¶ 46).

Regarding claim 15, Zhou discloses the control method of claim 14, further comprising: determining a first portion of the first path information that satisfies a reference condition; and transmitting, to the second vehicle, a second portion of the first path information that does not include the first portion of the first path information (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according to received instructions.”), (See at least fig 1, ¶ 59 “A data transceiver module is configured to support communication between the transportation control unit and another device”), (See at least fig 1, ¶ 60 “The vehicle in the system may receive the instruction delivered by the transportation control unit, and perform driving according to the received instruction, or generate a control parameter based on the received instruction and information collected by the vehicle, and perform driving according to the control parameter.”).

Regarding claim 16, Zhou discloses the control method of claim 15, wherein the first portion of the first path information includes at least one of vehicle information corresponding to the first vehicle or personal information corresponding to a passenger in the first vehicle (See at least fig 1, ¶ 52 “The transportation control unit is configured to collect, store, and analyze data from a vehicle, a road side unit, or another device, and generate a dynamic traffic status map based on the data, and can predict a travel track of the vehicle to determine a potential risk, and deliver an instruction to a vehicle in a merging area such that vehicles in the merging area can pass a merging junction safely and orderly according to received instructions.”), (See at least fig 1, ¶ 59 “A data transceiver module is configured to support communication between the transportation control unit and another device”), (See at least fig 1, ¶ 60 “The vehicle in the system may receive the instruction delivered by the transportation control unit, and perform driving according to the received instruction, or generate a control parameter based on the received instruction and information collected by the vehicle, and perform driving according to the control parameter.”).

Regarding claim 17, Zhou discloses the control method of claim 14, further comprising: generating third path information based on the first and second path information to allow the first and second vehicles to enter the predetermined area at the different time points; and transmitting the third path information to at least one of the first vehicle or the second vehicle, wherein the third path information includes dynamic information for guiding the other of the first vehicle or the second vehicle (See at least fig 1, ¶ 115 “the traffic control unit can obtain travel information of vehicles in real time, and then can accurately determine a passing sequence of each vehicle in a merging area. Therefore, the first vehicle may provide a notification to the traffic control unit after having mergeds”), (See at least fig 1, ¶ 126 “in step 903, if there is a vehicle B that is merging ahead of the vehicle C, the traffic control unit may predict travel tracks of the vehicle C and the vehicle B, determine a possibility of collision between the vehicle C and the vehicle B and a geographical location and time at which collision possibly occurs, and generate the first instruction based on the information. The first instruction may include information such as a travel speed and a travel direction of the vehicle C.”), (The examiner notes that collision avoidance and/or mitigation is conventional and known in the art so it would be obvious to generate multiple paths of entrance depending on the type of road intersection).

Regarding claim 18, Zhou discloses the control method of claim 14, wherein transmitting the message comprises: selecting one of the first vehicle or the second vehicle based on the first and second path information; and transmitting the message to the selected one of the first vehicle or the second vehicle (See at least fig 1, ¶ 93 “If the traffic control unit determines that there is in the merging area a second vehicle whose merging priority is higher than the merging priority of the first vehicle, determine a first instruction, where the first instruction is used to control the first vehicle to slow down or to stop such that the second vehicle takes priority to merge”), (See at least fig 1, ¶ 126 “in step 903, if there is a vehicle B that is merging ahead of the vehicle C, the traffic control unit may predict travel tracks of the vehicle C and the vehicle B, determine a possibility of collision between the vehicle C and the vehicle B and a geographical location and time at which collision possibly occurs, and generate the first instruction based on the information. The first instruction may include information such as a travel speed and a travel direction of the vehicle C.”), (See at least fig 1, ¶ 131 “Step 906. The traffic control unit sends a second instruction to the vehicle C, where the second instruction is used to control the vehicle C to merge. Correspondingly, the vehicle C receives the second instruction”).

Regarding claim 19, Zhou discloses the control method of claim 14, wherein the message includes a speed control command for changing a speed of the at least one of the first vehicle or the second vehicle (See at least fig 1, ¶ 6 “the first instruction is used to control the first vehicle to slow down or to stop such that the second vehicle takes priority to merge”), (See at least fig 1, ¶ 7 “a traffic control unit determines the merging priority of each vehicle in the merging area, and then controls a vehicle with a highest merging priority to merge and controls another vehicle to stop or to slow down”), (See at least fig 1, ¶ 138 “if a travel speed in the traffic control parameter is higher than a travel speed in the second instruction, the traffic control unit may adjust a passing policy of the vehicle D, for example, resending one third instruction to the vehicle D to control the vehicle D to speed up”).

Regarding claim 20, Zhou discloses the control method of claim 14, further comprising setting the predetermined area based on a map data, wherein the predetermined area includes at least one of a lane corresponding to an intersection of a plurality of lanes or a road without a centerline (See at least fig 1, ¶ 72 “There are two parallel lanes in a merging area, and a vehicle on one of the lanes needs to merge into the other lane due to an obstacle, or the like. As shown in FIG. 4, a lane 1 and a lane 2 are parallel lanes, and a vehicle on the lane 1 needs to merge into the lane 2 due to an obstacle on the lane 1, or the like”), (See at least fig 1, ¶ 76 “The merging area is a junction area in which at least two lanes merge into one lane. A size of the merging area may be preset by a traffic control unit or determined by a traffic control unit according to a map, and this is not limited in this application”), (See at least fig 4, The examiner notes that it would have been an obvious matter of design choice to include a road without a centerline, since applicant has not disclose that not having a center line solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without a centerline).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665